Arrington, J.
ON MOTIONS
The appellee filed motion for five percent damages and six percent interest on unpaid installments of compensation benefits.  The appellee is allowed six percent interest per annum on each weekly installment from its due date until paid, and five percent damages on the total amount of accrued payments from date of the judgment appealed from. The motion is sustained.
 The motion for allowance of thirty-three and one-third percent attorneys ’ fee is sustained.
 The motion for twenty percent statutory penalty is overruled.
The motion to dismiss the appeal for failure to perfect supersedeas bond is likewise overruled.
Motion for 5% damages and 6% interest sustained; motion for allowance of attorneys’ fee sustained; motion for statutory penalty overruled; motion to dismiss appeal overruled.
Roberds, P. J., and Hall, Ethridge and Gillespie, JJ., concur.